Judgment, Supreme Court, New York County (Frederic S. Berman, J.), rendered February 26, 1991, convicting defendant, after jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant failed to object to admission of any of the testimony he now claims constituted improper bolstering, and thus failed to preserve any claim of error for appellate review as a matter of law (CPL 470.05). Were we to review in the interest of justice, we would find this claim to be meritless.
Defendant’s current claims of error with respect to certain of the prosecutor’s summation comments were not argued before the trial court, and thus defendant has failed to preserve these claims for appellate review as a matter of law (People v Bynum, 70 NY2d 858). In any event, the trial court properly ruled that the prosecutor’s summation comments, when viewed in the context of the defense summation, constituted appropriate response (People v Marks, 6 NY2d 67, cert denied 362 US 912).
Contrary to defendant’s claim, raised for the first time on appeal, the record supplied to this Court belies defendant’s belated claim that he was denied meaningful notice of the jury’s request for readback prior to the time the court directed such readback (see, People v Lykes, 81 NY2d 767). Concur— Sullivan, J. P., Ross, Kassal and Nardelli, JJ.